DETAILED ACTION
This Office Action is in response to Amendment filed August 12, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ito et al. (US 8,288,796)
In the below prior art rejection of claim 1, the claim limitations “parasitic channel suppression region” and “prevents formation of a parasitic conductive electron or hole channel” specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

In the below prior art rejection of claim 4, the limitation “implanted”.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claims 1-4, Ito et al. disclose a semiconductor device (Fig. 1), comprising: a support layer (composite layer of 21 and 22) having a first surface (top surface of 22) inherently configured to support epitaxial growth of at least one Group III nitride (one or more layers of or above 23) (col. 6, lines 53-61, and col. 11, lines 38-40); an epitaxial Group III nitride-based multi-layer structure (structure including and above 23) positioned on the first surface of the support layer; and a parasitic channel suppression region (22) (col. 7, line 67 - col. 8, line 3), which is directed to an intended use of the buffer layer as discussed above especially because the amorphous Si or SiC disclosed by Ito et al. for the material composition of the buffer layer 22 satisfies the limitation of claim 2, positioned at the first surface (top surface of 22) of the support layer (composite layer of 21 and 22), wherein the support layer comprises a different material (amorphous Si or SiC or Si substrate) (col. 7, lines 61-62) than the epitaxial Group II nitride-based multi-layer structure, wherein the support layer (composite layer of 21 and 22) comprises silicon, sapphire, or SiC (col. 7, lines 61-62, and col. 7, line 67 - col. 8, line 3), wherein the parasitic channel suppression region is restricted to the support layer, because the parasitic channel suppression region 22 is a part of the support layer comprising the layers 21 and 22, wherein the parasitic channel suppression region (22) inherently prevents formation of a parasitic conductive electron or hole channel at an interface between the epitaxial Group III nitride-based multi-layer structure (structure including and above 23) and the support layer (composite layer of 21 and 22), which is also directed to an intended use of the buffer layer 22 formed of amorphous Si or SiC as discussed above (claim 1), wherein the parasitic channel suppression region (22) comprises an amorphous layer or a polycrystalline layer or a high-defect density region (claim 2), the parasitic channel suppression region (22) forms the first surface (top surface of 22) of the support layer (composite layer of 21 and 22) (claim 3), and the parasitic channel suppression region (22) further comprises implanted species (C of amorphous SiC), which is also directed to a product by process limitation as discussed above, because (a) Applicants do not specifically claim what the support layer is formed of, and the implantation condition(s), and (b) therefore, the amorphous SiC buffer layer 22 disclosed by Ito et al. can be referred to as a Si or SiC layer implanted with C impurities, wherein the implanted species comprise at least one of the group consisting of Ar, Kr, Xe, Ne, He, N, O, H, Fe, C, Si and Al (claim 4).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagao et al. (US 8,247,684)
Ogihara et al. (US 8,409,366)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 270-1620.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 27, 2022